The subject-matter in controversy having been settled and determined by the parties since this appeal was perfected, there remains nothing but a moot question for this court to decide; such being the situation the court will not occupy its time by investigating the question raised for the mere purpose of determining who was right in the litigation.
Where parties have settled their controversies this court will not pass upon matters which have been settled by agreement. The subject-matter having ceased to exist, the case will be dismissed, and it is so ordered. Ansley v. State, 175 S.W. 470, decided by this court April 3, 1915. *Page 523